Citation Nr: 9904785	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  93-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board, in August 1994, remanded this case for VA 
orthopedic examination.  This examination was never 
accomplished.  In December 1996, the case was remanded again 
for that examination, as well as psychiatric and general 
examinations.  


FINDING OF FACT

The veteran failed to report without good cause for a 
rescheduled VA orthopedic examination and for additional 
psychiatric and general examinations in connection with a 
claim to reopen following a prior final denial and a claim 
for pension benefits.  


CONCLUSION OF LAW

The veteran's claims are denied pursuant to 38 C.F.R. § 3.655 
(1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the Board's remand determinations of August 1994 and again 
in December 1996, it was requested, in part, that the veteran 
be orthopedically evaluated in order to determine the nature 
and severity of his current back pathology.  The examiner on 
both occasions was instructed to opine as to the etiology of 
back pathology found, and specifically, to comment on whether 
any currently demonstrated disability was more likely than 
not causally related to inservice back complaints.  The 1996 
decision also called for general medical and psychiatric 
examinations in connection with the claim for pension 
benefits to determine the nature and extent of additional 
disabilities present, to include hemorrhoids, diabetes, and a 
psychiatric disorder.  

The 1996 Board decision informed the veteran that under the 
provisions of 38 C.F.R. § 3.655 when entitlement to a claim 
for pension or a claim to reopen following a prior final 
denial cannot be established without a current VA examination 
and a claimant, without good cause, fails to report for such 
examination, the claims shall be denied.  

The record reflects that the veteran failed to report for 
examination at the VA Medical Center (VAMC) in Cincinnati, 
Ohio, in April 1997.  Subsequently, the veteran submitted a 
statement in support of his claim in which he stated that he 
was not notified of the examination request and was indeed 
willing to report for a scheduled examination.  He provided a 
new address.  

The Cincinnati, Ohio, VAMC rescheduled the veteran for 
examination in October 1997 and notification was sent to the 
new address provided.  The veteran failed to report for these 
evaluations and did not contact the VA to reschedule the 
examinations or to explain why he did not report.  

It is well established that the duty to assist is not always 
a one-way street.  If a veteran wished help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where a reasonable probability of a valid claim for 
disability compensation is indicated, a VA examination will 
be authorized.  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326 (1998).  When entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination, and a claimant, without good cause, 
fails to report for such in conjunction with a claim for 
pension benefits or a claim to reopen for a benefit which was 
previously disallowed, the claims shall be denied.  38 C.F.R. 
§ 3.655 (1998).  

The record finds that inasmuch as the veteran failed to 
report for scheduled examinations in accordance with 
38 C.F.R. § 3.655 for determination of the extent and 
etiology of specific disabilities, the claim to reopen 
following a previous disallowance of service connection and 
the claim for pension benefits must be denied.   The Board 
notes that the Board provided the appellant expressed notice 
of the consequences of failing to report for a scheduled 
examination without good cause in 1996.  To the extent the RO 
purported to conduct a merits review of these claims, it 
accorded the appellant more consideration than he was 
entitled under the controlling regulatory provision.  Thus, 
the veteran is not prejudiced by this disposition by the 
Board or by the error by the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).



ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to nonservice-connected pension is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

